NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-5716-14T3


WORLD WHEAT FOUNDATION, INC.,

        Plaintiff-Appellant,

v.

PLANNING BOARD OF THE
TOWNSHIP OF SADDLE BROOK,

        Defendant-Respondent,

and

THE TOWNSHIP OF SADDLE BROOK,

     Defendant.
________________________________

              Argued December 21, 2016 – Decided July 20, 2017

              Before Judges Simonelli, Carroll and Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Law Division, Bergen County, Docket
              No. L-3217-14.

              Richard J.       Kapner    argued    the    cause    for
              appellant.

              Stephen F. Pellino argued the cause for
              respondent (Basile Birchwale & Pellino, LLP,
              attorneys; Mr. Pellino, of counsel and on the
              brief).
PER CURIAM

     In   this   prerogative   writ       matter,   plaintiff     World     Wheat

Foundation, Inc. appeals from the July 8, 2015 Law Division order

of judgment, which affirmed the denial of plaintiff's application

to defendant Planning Board of the Township of Saddle Brook (Board)

for site plan approval and a parking variance to permit plaintiff's

property to be used as a vocational school.              For the following

reasons, we affirm.

                                    I.

     We derive the following facts from the record.               Plaintiff is

a   church-based,     not-for-profit        philanthropic       organization.

Plaintiff purchased the property at issue in 2013.                The property

consists of 29,198.27 square feet and is located in the B-2

Secondary Business Zone of the Township of Saddle Brook (Township).

Plaintiff's proposed use of the property as a vocational school

is a permitted use within the B-2 zone.

     Prior to plaintiff's acquisition of the property, it was

owned and operated by the Brookwood Convalescent Home, a full-time

residential facility for the elderly (the Convalescent Home),

which was not a permitted use in the B-2 zone.              The Convalescent

Home began operations in 1964, but had ceased its operations for

approximately    two-and-one-half     years    prior   to   the    hearing       on

plaintiff's application.

                                      2                                   A-5716-14T3
       Plaintiff submitted an application to the Board for site plan

approval.        Plaintiff also sought a parking variance because the

application       proposed     twelve      spaces,       whereas     the     Township's

ordinance required thirty-three spaces.

       Plaintiff proposed to use the building located on the property

as a vocational school to assist working-class Korean families

with English, music, dance, and art.                 The intended students were

school-aged children and adults who would take English language

courses.      Plaintiff's representative, Jay Kim, testified there

would be approximately fifty-five students and no food service

operations on the premises.            The school's hours of operation would

be 8:00 a.m. to 10:00 p.m. Monday through Friday, and 8:00 a.m.

to    6:00   p.m.    on    Saturday.       There     would    be     three    full-time

employees: a director, a principal, and a secretary, and a part-

time janitor and part-time instructors for the various classes.

The     students     and    instructors        would     come      from    neighboring

communities in Teaneck and Fort Lee, and would be bussed to the

school.

       Kim   testified      that   plaintiff       owned     three    buses    and   two

minivans that would be used for transportation.                           The vehicles

would     make      continuous     loops       between     pre-determined        pickup

locations in other municipalities and the school.                     The main drop-

off point would be in the rear of the building.                      When questioned

                                           3                                    A-5716-14T3
if   parents   would   be   allowed    to   pick   up   their   children,   Kim

testified that typically Korean parents would want their children

to utilize the shuttle, but they would not be prevented from

picking up their children if they so wished, or in the case of an

emergency.

      A large portion of Kim's testimony reflected the Board's

concern about plaintiff increasing the number of students and

instructors in the future, thus requiring more parking.             The Board

was also concerned about how the Township could enforce a condition

of approval that students and instructors be bussed to the school.

Addressing these concerns, Mayor Chamberlain made the following

comment:

           MAYOR CHAMBERLAIN: [I]f I may interject and,
           [plaintiff's counsel], I sat on the . . .
           Planning Board years back. And an application
           came in too many years back, but I'm here again
           — an application came in our Korean church,
           Saddle River Road. Okay. They have been here,
           bless   them   as   the   people    they   are,
           stipulations were made at the Planning Board
           that th[ere] would be no off-street parking.
           Okay?

           MALE BOARD MEMBER:         That's the church.

           MAYOR CHAMBERLAIN:          Okay.       Planning Board
           approved it.

                A year-and-a-half ago I spoke with the
           Pastor of the church because there was a
           situation based upon the Planning Board's
           approval . . . that the congregation was to
           be bussed.

                                       4                              A-5716-14T3
               All those years later, they've now
          expanded to the most magnificent building
          . . . and . . . every side street, my daughter
          lives [nearby.]

               . . . .

          MAYOR CHAMBERLAIN: Now, here becomes the
          difficulty. You're sitting here with faithful
          people, people whose parents really care about
          activity for their children.     And I highly
          respect that. I wish we had more of that in
          Saddle Brook that we would like for a building
          like this and offer it to our students. And
          I respect that.

               But . . . I'm speaking to the Pastor who
          had to go speak with his board of directors
          because they were still, having completed the
          construction, and I had asked him, I said I
          really would like to go back to what the
          Planning Board approved and could you look
          into the bussing.

               Well, hence, it's a year later.      My
          thought and my own calendar planning is to
          meet with the Pastor of that church again,
          because as I said earlier my daughter lives
          [on a nearby street].   I go over to see my
          grandchildren, a party on a Sunday, I can't
          get near, near the house. And she only has a
          one car driveway.

     Plaintiff's engineer, William R. Vogt, Jr. testified that

"putting aside the number of parking spaces," there would be "safe

access through the entire property for all anticipated vehicles

including [an] ambulance[.]"   Vogt calculated the required parking

spaces based on the Township's ordinance, and stated:

          [A]s per your ordinance [S]ection 206-37 under
          the public and private secondary school and

                                 5                          A-5716-14T3
          institutes for higher learning the requirement
          is one space for every classroom and every
          other room used by students plus one for every
          full-time student or one for every teacher and
          employee plus one for every full-time student
          whichever is greater.

                . . . .

               So when you work out the numbers the one
          per classroom is the more stringent number.
          So that is what the parking requirement is,
          is the [thirty-three] spaces according to our
          interpretation.

               And what we're presenting on the site,
          with the fact that two of the proposed spaces
          are substandard spaces we are providing
          [fourteen] spaces on the property.

     Vogt further testified that, assuming four instructors and

four employees drive, eight parking spaces would be sufficient.

He did not expect a "queuing of cars" due to the rate of one van

per hour dropping children off, and suggested utilizing one of the

under-sized, non-conforming parking spaces as the handicap/van-

accessible required spaces.     He also testified, without direct

proof,   that   the   Convalescent    Home   was   required   to   have

approximately twenty-five parking spaces for its use, while it

only had fourteen.    The Board took issue with Vogt's calculation.

The Board also questioned whether emergency vehicles would be able

to safely enter and exit the property.       Vogt testified that the

parking turning radius on the existing driveway would be sufficient

for an ambulance to safely navigate.

                                  6                            A-5716-14T3
    After further testimony from Vogt, Mayor Chamberlain stated:

              Okay.   You're showing or you're trying
         to show the safety provision of an ambulance
         getting through, but I have a concern about
         the ten foot area.     And now, God, forbid,
         accident, van flips over, [an] ambulance tries
         to get in.

              The measurements you gave on the van and
         the ambulance, they don’t add up to the space
         we have.

              Now, I mean you have to be prepared,
         safety issue, for any catastrophic thing
         happening in this day and age because lately
         it's a — it's catastrophic, it happens.

              Looking down the road, God forbid
         explosion. And, you know, I may be getting a
         little off the track but it's [not] so out
         there, terrorist comes in. Bomb goes off in
         [the] building.

              Now we need fire trucks.    We need an
         ambulance. Now I have a building . . . that
         goes on the south side egress with the lane,
         ten-foot-three that widens to fifteen-foot-
         three. Are we going to be able to safe[l]y
         rescue any God forbid students, residents,
         without the value of having the proper width
         for ingress and egress, particularly on the
         egress side.

    Plaintiff's licensed planner, David Bilow, testified that

plaintiff's proposed use would be a less intensive use; the prior

use by the Convalescent Home was not permitted; and a vocational

school with twelve on-site parking spaces would be sufficient.




                                7                         A-5716-14T3
    The Board voted to deny the application, and memorialized its

decision in a February 18, 2014 resolution.   Regarding a N.J.S.A.

40:55D-70(c)(1) variance, the resolution provided as follows:

         3.   The Board finds that [plaintiff] has
         failed to demonstrate an undue hardship in
         conforming to the bulk zoning requirements of
         the B-2 Zone as a result of exceptional
         topographic conditions or physical features
         . . . . Rather, the existing building could
         be removed or modified by [plaintiff] so as
         to both reduce the amount of required parking
         spaces and increase the number of parking
         spaces provided on the [p]roperty. Therefore,
         the variance pursuant to N.J.S.A. 40:55D-
         70(c)(1) should not be granted.

Regarding a N.J.S.A. 40:55D-70(c)(2) variance, the resolution

provided as follows:

         5.   The Board finds that [plaintiff] has
         failed to demonstrate how the benefits of the
         proposed improvements would substantially
         outweigh      any     possible      detriment.
         [Plaintiff's] [p]lanner testified that the
         proposed use is less intense and requires
         fewer   parking   spaces   than   the   former
         [C]onvalescent [H]ome on the [p]roperty did.
         However, this expert opinion was based in part
         on an assumption that the former convalescent
         home   contained   [two]    beds   per   room.
         [Plaintiff] was unable to provide a factual
         basis for this assumption. In fact, the Board
         has reason to believe that the [C]onvalescent
         [H]ome may only have contained [one] bed per
         room, in which case the former use would
         require fewer parking spaces than the proposed
         school under the current Zoning Ordinance.

         6.   While the Board acknowledges that the
         proposed school is a permitted use in the B-2
         Zone and that a change from a non-permitted

                               8                           A-5716-14T3
use to a permitted use is favored by the
[Municipal Land Use Law], the Board finds that
[plaintiff] has failed to demonstrate any
benefits to the overall community that would
substantially outweigh the detriment of the
deviation.

7.   N.J.S.A.     40:55D-70(c)(2)     further
provides that in order to grant variance
relief, the Board must find that the same can
be granted without detriment to the public
good or any neighboring properties, and
without substantial impairment to the intent
and purpose of the Zone Plan and Zoning
Ordinance.

8.   The Board finds that the variance cannot
be granted without substantial detriment to
the public good or the neighboring properties
or without substantial impairment to the
intent and purpose of the Zone Plan. Based
upon the proposed occupancy of the building
as presented to the Board, the number of
parking spaces proposed is less than half the
number required pursuant to the Zoning
Ordinance.     The Board does not find the
testimony of [plaintiff's] witnesses as to the
number of instructors to be credible and
accordingly, the Board has determined that the
demand for parking at the [p]roperty would
likely   be   greater  than   represented   by
[plaintiff].    The Board further finds that
because no guarantee can be made as to any
future increase in enrollment at [plaintiff's]
school,   the   number  of   students   and/or
instructors could significantly increase,
exacerbating the demand for parking and
resulting in substantial detriment to the
surrounding property owners.

9.   In addition, the Board finds that the
conditions set forth on the proposed [s]ite
[p]lan present substantial safety concerns.
As set forth above, a van in the process of
loading or unloading at the rear of the

                      9                          A-5716-14T3
            building would prevent any other vehicle,
            including   an    emergency    vehicle,   from
            traversing   the   [p]roperty    due  to   the
            narrowness of the access drives. Further, a
            van unloading a student in a wheelchair within
            the southern egress drive would prevent any
            other vehicle from exiting the [p]roperty.

            10.   Based upon the foregoing, the variance
            with respect to minimum parking spaces should
            not be granted.

     Plaintiff filed a complaint in lieu of prerogative writs,

alleging:   the   Board's   decision     was   arbitrary,   capricious     and

unreasonable because the school was a permitted, less-intrusive

and more suitable use of the property; and the objections made

about   parking   and   other   issues    were   too   minor   to   deny   the

application.      Plaintiff also alleged that remarks about other

Korean projects in Saddle Brook indicated bias toward plaintiff

as a Korean organization, and certain Board members had a conflict

of interest.

     Judge William C. Meehan held a three-day trial, at which a

former Board member, Joseph Ribarro, Councilman Joseph Conte, and

Chamberlain testified.      Ribarro testified as follows:

            Q:   Did anyone, whether a board member or not
            ever tell you not to support [plaintiff's]
            application?

            A:    No.

            Q:   Did anyone at any time indicate to you
            that the application should not be supported


                                   10                                 A-5716-14T3
         because the people behind the applicant were
         Korean?

         A:   No, I'm not      going   for   that   type   of
         communication.

         Q:   Did you have any problem with the fact
         that the applicant was Korean?

         A:   No.

         Q:   Did you hear any board member express any
         bias against the applicant because it was or
         its [principals] were Korean?

         A:   Somebody might— someone might have said
         something, but I don't recall.

              . . . .

         A:   If I recall,    I think someone was talking
         about the parking    at the Korean Church, which
         had nothing to do    with this application, that
         they had problems    there with parking.

Conte testified as follows:

         Q:   Did you hear anyone, whether in the
         meeting or outside the meeting make reference
         to the fact that the applicant was Korean?

         A:   No.

         Q:   Did you have any issue regarding the
         applicant as Korean for purposes of their
         development application?

         A:   No.

         Q:   During the hearing you made reference to
         possible stacking or backup of vehicles with
         respect to the possible drop off and pick up
         of students. Do you recall that?



                                 11                             A-5716-14T3
         A:   It's been a few years, yeah.   So many
         things I think were said, yes. Yes.

         Q:   Are you aware during your two years on
         the   board,  the   issues  where   bombings,
         shootings, or terroristic attack being raised
         with respect to any other applicants?

         A:   No.

         Q:   This is the only one.   Correct?

         A:   Yes. I don't even— I don't even recall
         that to be honest with you.

    When asked why she referenced the parking issue at the nearby

Korean church, Chamberlain testified as follows:

         A:   Okay.   I made reference because when I
         was Mayor for my first term, my five years, I
         sat   on   the   planning    board   for   that
         application.   Now the planning board that I
         was sitting with currently from 2011, my last
         four years, there were new members there. And
         we have three churches on Saddle River Road.
         So in order for me to convey to the new members
         I pointed out the Korean Church experience,
         because of the two other churches on Saddle
         River Road.

              And I did not know any address, with a
         number.

              . . . .

         Q:   Okay. So again, why the reference to a
         Korean Church for an application for a
         vocational school not on the same road?

         A:   The reason being the applications were
         similar in nature regarding parking.

              . . . .


                              12                           A-5716-14T3
            A:   Well when the . . . Korean Church on
            Saddle River Road came in for the application,
            there was insufficient parking.     However it
            did pass. And it was memorialized that there
            be no off-street parking.     However, as the
            years went on, the parking lot not only
            congested to the point of the curb, which
            would cause a safety issue for an ambulance
            or a fire truck to get in, and I had been in
            the midst of current mayorship, speaking with
            the pastor. And I had made a comment to him.
            And we were working on the parking issue,
            because I had said, as an example, God forbid,
            if one of your members of the congregation has
            a heart attack the ambulance cannot get in
            there or a fire truck. So that was my concern
            and my experiences from that application.

                 Relative to this application, even though
            it wasn't a church, I felt that they were
            similar in nature regarding the safety of
            those students. And the fact of enforcement
            on the church application, the memorialization
            as I stated earlier said, our building
            inspector doesn't work Sundays, police work
            is at a minimum, so the enforcement issue is
            not there.

                 . . . .

            Q:   Of the three churches you mentioned on
            Saddle River Road did all of them have parking
            issues on Sunday?

            A:   Not to my knowledge, sir.

            Q:   Just the Korean church?

            A:   Yes, sir.

Chamberlain also testified that she did not raise issues of

shooting,   terrorism,     or   explosions   on   any   other   applications

during her time as mayor.

                                    13                               A-5716-14T3
    In a June 22, 2015 written opinion, Judge Meehan found as

follows:

                In the present matter, the Board's
           decision was not arbitrary, capricious or
           unreasonable.   The Board's decision to deny
           the variance relief sought by plaintiff was
           based on a reasonable belief that parking and
           traffic would be an issue at the Property.
           The resolution clearly details these concerns.
           Although plaintiff's experts testified that
           twelve parking spaces are sufficient for the
           proposed use, the Board had legitimate
           concerns. There is no way for the Township
           of Saddle Brook or the Board to enforce the
           bussing of students and teachers to the site.
           If parents begin to drive their children to
           the Property instead of utilizing the bussing
           system, there will be an influx of traffic
           during drop off and pick up times, and no way
           for the Township to enforce use of the buses.
           For those reasons, the court also finds that
           plaintiff has not sufficiently proven that the
           vocational school requires fewer parking
           spaces than the convalescent home that was
           previously operating on the Property.

                Additionally, the fact that plaintiff
           seeks to convert the Property into a
           conforming use is also not dispositive here.
           Regardless of that fact, the Property requires
           a parking variance, and the Board's parking
           and traffic concerns are not negated simply
           because the site conforms to the local zoning
           code and ordinances.

                Further, the court finds that bias
           towards Koreans did not play a role in the
           Board's decision. Review of the record below
           indicates that the board members referenced
           other Korean properties that did not relate
           to the present site.        However, those
           references were relevant to the present
           application in that there were traffic and

                                14                          A-5716-14T3
          parking issues relating to those sites. The
          fact that properties were owned and operated
          by Koreans did not play a role in the decision-
          making process. Additionally, the Board made
          inquiries regarding the safety of the building
          and its future students. These inquiries were
          warranted given the recent current events in
          schools. The fact that the issue of safety
          was not raised at another hearing for a
          different type of application for a school is
          not dispositive. Child safety is a legitimate
          concern, and the Board acted within its
          authority when it addressed this issue.

On July 8, 2015, the judge entered an order of judgment affirming

the Board's decision.    This appeal followed.

     In reviewing a planning board's decision, we use the same

standard used by the trial court.     Cohen v. Bd. of Adjustment of

the Borough of Rumson, 396 N.J. Super. 608, 614-15 (App. Div.

2007) (citations omitted).    Like the trial court, our review of a

planning board's decision is limited.    Smart SMR of N.Y., Inc. v.

Borough of Fair Lawn Bd. of Adjustment, 152 N.J. 309, 327 (1998).

We give deference to a planning board's decision and will reverse

only if its action was arbitrary, capricious, or unreasonable.

Zilinsky v. Zoning Bd. of Adjustment of Verona, 105 N.J. 363, 367

(1987).

     We give even greater deference to a planning board's decision

to deny a variance in preservation of a zoning plan than a decision

to grant a variance.    Nextel of N.Y., Inc. v. Borough of Englewood

Cliffs Bd. of Adjustment, 361 N.J. Super. 22, 38 (App. Div. 2003).

                                 15                          A-5716-14T3
Where a planning board has denied a variance, the applicant must

prove that the evidence before the board was "overwhelmingly in

favor of the applicant." Ibid. However, where the issue on appeal

involves a purely legal question, we afford no special deference

to the trial court's or the planning board's decision, and must

determine if the board understood and applied the law correctly.

D. Lobi Enters., Inc. v. Planning/Zoning Bd. of the Borough of Sea

Bright, 408 N.J. Super. 345, 352 (App. Div. 2009).      Applying the

above standards, we discern no reason to disturb the Board's or

Judge Meehan's decision.

                                II.

     Plaintiff contends that because the proposed use would bring

the property into conformity with the zoning code and would be a

less-intense, more suitable use than the former Convalescent Home,

the objections made concerning parking and other issues were too

minor a basis to deny the application.   We disagree.

     The issue here and throughout the Board hearings and trial,

centered wholly on parking.      Plaintiff's argument as to the

Convalescent Home is entirely misplaced.     It is immaterial how

many parking spaces that use would have required. The Convalescent

Home began operating in the 1960's, well before the adoption of

the current zoning plan.   Whether or not the Convalescent Home was

conforming as to parking is, thus, totally immaterial. Plaintiff's

                                16                           A-5716-14T3
application was judged on its own merits and based on the current

zoning    ordinance    and   current    safety      and   emergency      concerns.

Plaintiff's argument is essentially that because the Convalescent

Home did not have sufficient parking, it should not be required

to have sufficient parking as well.                 This is counter to the

Municipal Land Use Law and applicable case law.

     Parking is a valid, legitimate focus of both sound planning

and zoning.   "One of the purposes of zoning is to lessen vehicular

congestion in the streets and highways."                    Wawa Food Mkt. v.

Planning Bd. of Ship Bottom, 227 N.J. Super. 29, 35 (App. Div.),

certif. denied, 114 N.J. 299 (1988) (citing N.J.S.A. 40:55D-2(h)).

"A necessary corollary to that purpose is that off-street parking

requirements also advance the legitimate municipal interest in

decreasing    traffic    congestion         since    vehicles,        which     would

otherwise park on the streets, are required to park on the proposed

site." Ibid. (citing Zilinsky, supra, 105 N.J. at 369). In short,

plaintiff's    application     failed       to   ameliorate     the     legitimate

concerns of the Board concerning: (1) intensity of the parking;

(2) the lack of spaces; (3) the enforceability of the bussing of

students as opposed to regular pick-up and drop-off; and (4) the

lack of available handicap spaces.               Accordingly, in denying the

parking    variance,     the   Board's       action       was   not     arbitrary,

capricious, or unreasonable.

                                       17                                     A-5716-14T3
     Plaintiff continuously maintains that the Board should have

granted   the   parking   variance    because   it   produced   unrefuted,

uncontradicted expert testimony.          However, this argument misses

the point, as it is the applicant's burden of proof to meet the

criteria necessary for a variance; the Board has no similar burden.

           Very often it happens that only the applicant
           submits any evidence to the board but it
           should be noted that the absence of evidence
           in support of a denial of a requested variance
           does not in itself mean that the board's
           denial of a variance is arbitrary. The burden
           rests with the applicant to establish the
           criteria for the grant of the variance and it
           must demonstrate the affirmative evidence in
           the record dictates the conclusion that a
           denial would be arbitrary.

           [Cox & Koenig, New Jersey Zoning and Land Use
           Administration, § 18-4.3 at 372-73 (2017).]

See also Kenwood Assocs. v. Bd. of Adjustment of Englewood, 141
N.J. Super. 1 (App. Div. 1976).

     Plaintiff also points to two other applications the Board

heard, and contends that the Board did not voice similar concerns

in those applications as the ones raised in its application.

Plaintiff provided to Judge Meehan an application for a senior

apartment complex and a daycare and maintained that no concerns

about emergencies were voiced during those hearings and that those

applicants received the necessary approvals.            This argument is

misplaced because, generally, other applications before the same


                                     18                            A-5716-14T3
board do not present any kind of precedent and each application

is judged on its own merits.               "Generally speaking, the granting

of a variance to one property owner does not create a precedent

for the granting of a variance to other property owners, since

each variance must stand or fall on its own peculiar factual

circumstances."        Cox & Koenig, supra, § 28-3 at 605; see also Kohl

v. Mayor & Council of Fair Lawn, 50 N.J. 268, 276 (1967).

      In sum, plaintiff failed to meet the statutory criteria for

the   required       site     plan     and        parking     variance     approvals.

Accordingly, the Board's decision was not arbitrary, capricious,

or unreasonable.

                                           III.

      Plaintiff      contends       that    the      Board,   and    Chamberlain     in

particular, exhibited racial bias against plaintiff because it is

a Korean organization.         Plaintiff asserts that the references made

about other Korean establishments, particularly a Korean church

in the municipality, and raising issues of explosions, terrorism,

and   bombs,    were      inappropriately         directed    only   at   plaintiff's

application.

      Chamberlain testified as to why she made the complained-of

comments.       First, the comments had nothing to do with either

plaintiff      or   the    church    being      of   Korean    heritage.      Rather,

Chamberlain used that identifier simply to distinguish it from

                                           19                                 A-5716-14T3
three other churches located on the same road as the Korean church.

She also stated that none of the other churches had a similar

parking problem.

     Chamberlain's       comments      were     pertinent      to      plaintiff's

application in that the church               she referenced       was granted a

variance conditioned on a certain level of parking.                       When the

church     violated    the     condition,      the     Township     had    limited

enforcement    power.        Chamberlain      raised    the    issue      again    in

plaintiff's application because much of the testimony regarding

staffing and student levels and parking was based solely on Kim's

testimony with no promise or requirement that the levels would not

increase in the future. Accordingly, there were legitimate reasons

for this discussion and it is clear that racial bias played no

part in the denial of plaintiff's application.                    Similarly, the

concerns    about     terrorism     and      other   violent      concerns      were

reflective of a perceived rise in the number of such incidents in

schools in particular.         Plaintiff's argument on this point simply

lacks merit.

                                       IV.

     Plaintiff      contends    that   Chamberlain      and    Conte    failed     to

disclose that the Township had previously commissioned a study of

plaintiff's property for its suitability as affordable housing for



                                       20                                   A-5716-14T3
the elderly.   Plaintiff argues that this conflict of interest was

never revealed and tainted the Board's decision on its application.

     Pursuant to N.J.S.A. 40:55D-23(b), as applicable to planning

boards, "[n]o member of [the board] shall be permitted to act on

any matter in which he has, either directly or indirectly, any

personal or financial interest."        Our Supreme Court has defined

the general contours of conflicts:

           (1) "Direct pecuniary interests," when an
           official votes on a matter benefitting the
           official's own property or affording a direct
           financial gain; (2) "Indirect pecuniary
           interests," when an official votes on a matter
           that financially benefits one closely tied to
           the official, such as an employer, or family
           member; (3) "Direct personal interest," when
           an official votes on a matter that benefits a
           blood relative or close friend in a non-
           financial way, but a matter of great
           importance, as in the case of a councilman's
           mother being in the nursing home subject to
           the zoning issue; and (4) "Indirect [p]ersonal
           [i]nterest," when an official votes on a
           matter in which an individual's judgment may
           be affected because of membership in some
           organization and a desire to help that
           organization further its policies.

           [Wyzykowski    v.   Rizas,   132 N.J. 509,   525
           (1993).]

Whether a conflict "is sufficient to disqualify is necessarily a

factual one and depends upon the circumstances of the particular

case."   Id. at 523 (quoting Van Itallie v. Franklin Lakes, 28 N.J.
258, 268 (1958)).        "The question will always be whether the


                                   21                             A-5716-14T3
circumstances could reasonably be interpreted to show that they

had the likely capacity to tempt the official to depart from his

sworn public duty."       Ibid.

       Plaintiff's    argument    fails     for    several    reasons.        First,

plaintiff never requested that any of the Board members recuse

themselves.     Plaintiff was fully aware of the purported conflict

because it was plaintiff's counsel who introduced the report

commissioned by the Board into evidence at the hearing.                     However,

even   then,   plaintiff's       counsel's    comments        indicate      that    he

introduced the report to contrast the Board's interpretation as

to what was considered a permitted use, not to establish a conflict

of interest.

       Second, plaintiff has not argued, nor is there any evidence,

that   the   alleged    conflict     fits    into    any     of    the   categories

enunciated in Wyzykowski.          The actions taken by Chamberlain or

Conte represent the interests of the municipality, not either

individual personally.

       Finally, plaintiff has not shown how the alleged conflict

tainted the Board's decision.        Plaintiff merely presented a report

commissioned by the Board on behalf of the Township over a year

and    one-half   before    plaintiff's           application.           Plaintiff's

conclusion     that    Chamberlain    and    Conte     were       "protecting      the



                                      22                                     A-5716-14T3
Township's interest rather than deciding [plaintiff's] proposal"

is mere speculation.

                                       V.

     Plaintiff contends that the preexisting nonconforming parking

lot should be entitled to continue under its use of the building.

We disagree.

     N.J.S.A. 40:55D-68, which addresses preexisting nonconforming

structures, provides: "Any nonconforming use or structure existing

at the time of the passage of an ordinance may be continued upon

the lot or in the structure so occupied and any such structure may

be restored or repaired in the event of partial destruction

thereof."       Specifically as applied to parking, if a property owner

operated    without      existing    off-street    parking,    it   would     be

permitted to continue to do so even after the adoption of a zoning

ordinance requiring off-street parking.            See Dresner v. Carrara,

69 N.J. 237 (1976); Ric-Cic Co. v. Bassinder, 252 N.J. Super. 334

(App.    Div.    1991)   (applying   the    same   principle   to   protect    a

nonconforming parking arrangement while the business was being

physically rebuilt).

     In Wawa Food Market, supra, we distinguished a situation like

that in Dresner and an application for a parking variance.                    We

wrote:



                                      23                               A-5716-14T3
             However, unlike the existing building, which
             establishes a "footprint" on the character of
             the property precluding compliance with the
             set-back requirements, the number of parking
             spaces is computed based on floor area and the
             number of employees.     Thus, the number of
             parking spaces required is dictated by the
             extent and manner by which the facility is
             used, not the preexisting nature of the
             structure. Distinguishable is the case where
             property has been used for a particular
             business purpose since prior to the passage
             of an off-street parking ordinance. In such
             a circumstance, where the nature and intensity
             of the business remains the same, continued
             use of the property without off-street parking
             is protected as a nonconforming use.

             [Wawa Food Market, supra, 227 N.J. Super. at
             37-38.]

Thus, the only exception to a valid conforming parking variance

is a nonconforming use which will remain of the same nature and

intensity as the prior user.         Here, such is not the case.       The

prior use was by the Convalescent Home, which provided full-time

care   for    elderly   residents.        Parking   included   employees,

residents, and visitors.      Plaintiff's proposed parking is very

different.      Its proposed use of the property involved busses

shuttling students and staff to the site.           Even a less intense

use, as plaintiff argues this would be, is still a difference in

use.   Accordingly, the nonconforming parking lot should not have

been protected for plaintiff's benefit.




                                     24                           A-5716-14T3
                                        VI.

     Lastly,     plaintiff       contends     that     the      Board's    written

resolution    memorializing       its   decision     "cites     reasons    for    the

Board's    actions,     but    which    reasons    are    utterly      lacking     in

evidentiary support and are not found in the transcript of the

hearing."

     Pursuant    to    N.J.S.A.     40:55D-10(g),        the    planning   board's

decision must include findings of fact and conclusions based

thereon.      Mere     recitals    of   testimony      do      not   satisfy     this

responsibility.       Loscalzo v. Pini, 228 N.J. Super. 291, 305 (App.

Div. 1988), certif. denied, 118 N.J. 216 (1989).                     If a variance

is denied, the factual findings must not merely recite but instead

must demonstrate with reference to facts and testimony on the

record that there is no hardship or that no special reasons exist,

or otherwise that the statutory requisites for the grant of a

variance are absent.          See Cox & Koenig, supra, § 19-7.2 at 435.

     The     Board's    resolution      adequately       complies      with      this

statutory mandate.      The statutory criteria and the Board's reasons

for denying the application are considered together and the Board

made supported conclusions based on the factual record.                          The

resolution discusses the application of both (c)(1) and (c)(2)

variances and how plaintiff failed to meet its burden or address

the Board's persistent concerns regarding parking and safety.

                                        25                                 A-5716-14T3
Affirmed.




            26   A-5716-14T3